Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2013

                                      No. 04-13-00240-CV

                                IN THE INTEREST OF B.A.M.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1995-CI-13100
                            Honorable Jim Rausch, Judge Presiding


                                         ORDER
        Linda E. Moreno appeals the trial court’s order confirming child support signed August
28, 2012. Moreno did not file a timely motion that would have extended the appellate timetable.
See TEX. R. CIV. P. 329b(g); TEX. R. APP. P. 26.1(a). The notice of appeal was therefore due
September 27, 2012, or a motion for extension of time to file the notice of appeal was due within
fifteen days thereafter. See TEX. R. APP. P. 26.1, 26.3. Moreno did not file a timely notice of
appeal or a motion for extension of time to file the notice of appeal. However, on April 16,
2013, Moreno filed a notice of appeal.

        A timely notice of appeal must be filed in order to invoke this court’s jurisdiction. See
Sweed v. Nye, 323 S.W.3d 873 (Tex. 2010). “Once the period for granting a motion for
extension of time under Rule [26.3] has passed, a party can no longer invoke the appellate
court’s jurisdiction.” Id. Because Moreno did not file her notice of appeal until more than seven
months after the appealable order was signed, it appears we do not have jurisdiction over this
appeal.

        We therefore order appellant Linda Moreno to file a response by May 9, 2013, showing
cause why this appeal should not be dismissed for lack of jurisdiction. If appellant fails to
satisfactorily respond within the time provided, the appeal will be dismissed. See TEX. R. APP. P.
42.3(a), (c). Appellant has the burden to request and pay the trial court clerk to prepare a clerk’s
record containing all necessary pleadings and orders to establish this court’s jurisdiction.
Appellant must file a copy of any such request with this court.

       All deadlines in this matter are suspended until further order of the court.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.
___________________________________
Keith E. Hottle
Clerk of Court